Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	Claims 23-77 are allowed.

3.	The following is an examiner’s statement of reasons for allowance:
The claims are allowed because the cited prior art does not teach or suggest, either alone or in combination claim 23 as a whole
Considering the claim, the best prior art found during examination is Acquista (US 2007/0293774) which teaches An ambulatory medical device comprising: one or more physiological sensors configured to acquire cardiopulmonary data from a patient, the cardiopulmonary data comprising one or more of electrocardiogram (ECG) data, heart rate data, and respiration data; and at least one processor operatively coupled to the one or more physiological sensors; detect a physiological condition of the patient based at least on the cardiopulmonary data, identify a notification associated with the physiological condition of the patient ([39; 15-67]; fig. 1-11); the wireless ECG includes a plurality of electrodes suitable for attachment to the surface of the body, a voltage measuring circuit for detecting a voltage between a reference voltage level and electrodes, an error detecting circuit, and a transmitting circuit for transmitting the detected voltage signal to a receiver. The disclosed system is robust in that it provides the capability of continuous monitoring of a subject while correcting for defects in an electrode, contact, presence of excessive noise or other developments in addition to providing the customary alarms in the event of disruption (Abstract).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689